EXHIBIT 10.1
Execution Version



INCREMENTAL REVOLVING FACILITY AGREEMENT NO. 1
Dated as of February 17, 2016
This INCREMENTAL REVOLVING FACILITY AGREEMENT NO. 1 (this “Agreement”) is
entered into by and among each undersigned existing Lender and each undersigned
Additional Lender, in each case with Incremental Revolving Commitments as
contemplated herein (each, an “Incremental Revolving Loan Lender” and together,
the “Incremental Revolving Loan Lenders”), KAR AUCTION SERVICES, INC., a
Delaware corporation (the “Borrower”), the other Loan Parties party hereto,
JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”) and each of the other
parties signatory hereto.
PRELIMINARY STATEMENTS
WHEREAS, reference is made to the Amended and Restated Credit Agreement dated as
of March 11, 2014 (and as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders and agents party thereto from time to time, the
Administrative Agent, and the other parties signatory thereto. Capitalized terms
used but not otherwise defined herein are used with the meanings given in the
Credit Agreement.
WHEREAS, on the terms and subject to the conditions of the Credit Agreement,
pursuant to Section 4.17 thereof, the Borrower may obtain Incremental Revolving
Commitments by entering into one or more Incremental Commitment Agreements with
the applicable Incremental Revolving Loan Lenders;
WHEREAS, pursuant to this Agreement, the Borrower wishes to obtain Three Hundred
Million Dollars ($300,000,000) of Incremental Revolving Commitments pursuant to
the Credit Agreement in addition to the existing Revolving Facility as described
in the Credit Agreement, to be provided by the Incremental Revolving Loan
Lenders party hereto and effective on the Incremental Revolving Facility Closing
Date (as defined below) pursuant to the terms hereof; and
WHEREAS, on the terms and subject to the conditions of the Credit Agreement and
this Agreement, the Incremental Revolving Loan Lenders are willing to extend
such credit to the Borrower.
Now, therefore, in consideration of the premises and the agreements, other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. Commitment. (a)     Each Incremental Revolving Loan Lender hereby
severally agrees to commit to provide its respective Incremental Revolving
Commitments as set forth on Schedule A annexed hereto and to make its
Incremental Revolving Loans, on the terms and subject to the conditions set
forth herein.
(b)     By executing and delivering this Agreement, each Incremental Revolving
Loan Lender shall be deemed to confirm to and agree with the other parties
signatory hereto as follows: (i) such Incremental Revolving Loan Lender has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement, (ii) such Incremental Revolving Loan Lender confirms that it has
received a copy of this Agreement, the Credit Agreement and the other Loan
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement and the Credit
Agreement, as applicable, and that it is sophisticated with respect to decisions
to make loans similar to those contemplated to be made hereunder and that it is
experienced in making loans of such type; (iii) such Incremental Revolving Loan




--------------------------------------------------------------------------------



Lender agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, make its own credit
decisions in taking or not taking action under this Agreement or the Credit
Agreement; (iv) such Incremental Revolving Loan Lender appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent, as the case may be,
by the terms hereof and thereof, together with such powers as are reasonably
incidental thereto; and (iv) such Incremental Revolving Loan Lender agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement and the Credit Agreement it is required to perform
as a Lender.
(c)    Status as a Lender; Status as Incremental Revolving Loans. The Loan
Parties and each Incremental Revolving Loan Lender acknowledges and agrees that,
(i) upon its execution of this Agreement and the occurrence of the Incremental
Revolving Facility Closing Date, each Additional Lender shall become a “Lender”
under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder,
(ii) notwithstanding anything to the contrary in the Credit Agreement or any
Loan Document, (A) any Incremental Revolving Commitment shall be incurred in the
form of increases to the Revolving Credit Commitments, (B) any Incremental
Revolving Commitment shall also be deemed a Revolving Commitment under the
Revolving Facility, and (C) such Incremental Revolving Commitment shall be
identical to and form part of such Revolving Facility, in each case, as the
applicable context requires, under, and for all purposes of, the Credit
Agreement and the other Loan Documents, with such terms and conditions
applicable thereto in each case as specified in the Credit Agreement or such
Loan Document, unless otherwise separately and specifically stated therefor in
this Agreement, (iii) for purposes of Section 11.1 of the Credit Agreement, the
Incremental Revolving Loans shall be treated as Loans for purposes of making
determinations of “Required Lenders” (or for any consent requiring the consent
of affected Lenders or of all of the Lenders) and shall be treated as Revolving
Loans for all other purposes thereunder in accordance with the Credit Agreement
and (iv) the definition “Obligations” shall be deemed to include all unpaid
principal of and accrued and unpaid interest on all Incremental Revolving Loans.
For the avoidance of doubt, each party hereto acknowledges and agrees that it is
the intention of such party that except as otherwise separately and specifically
stated therefor in this Agreement, the terms and conditions applicable to, and
the provisions in the Credit Agreement (as amended by this Agreement) and the
other Loan Documents relating to, the Incremental Revolving Loans shall be
identical to the terms and conditions applicable to, and the provisions in the
Credit Agreement (as amended by this Agreement) and the other Loan Documents
relating to, the Revolving Loans incurred under the Revolving Facility.
SECTION 2.    [Reserved].
SECTION 3.    Conditions to Effectiveness. The effectiveness of this Agreement,
the Incremental Revolving Commitments, and the obligations of the Incremental
Revolving Loan Lenders to make Incremental Revolving Loans in respect thereof
are subject to the satisfaction (or waiver) of the following conditions (the
date such conditions are satisfied or waived, the “Incremental Revolving
Facility Closing Date”):
(a) This Agreement shall have been duly executed by the Borrower, each other
Loan Party, the Administrative Agent and the Incremental Revolving Loan Lenders,
and delivered to the Administrative Agent.
(b) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that at the time of and immediately after the
Incremental Revolving Facility

2



--------------------------------------------------------------------------------



Closing Date and the making of any Incremental Revolving Loans on the
Incremental Revolving Facility Closing Date, no Default or Event of Default
shall have occurred and be continuing.
(c) The representations and warranties set forth in each Loan Document
(including those set forth in Section 5 of this Agreement) shall be true and
correct in all material respects (other than where a representation or warranty
is already qualified by materiality, in which case such representation or
warranty shall be true and correct in all respects) on and as of the Incremental
Revolving Facility Closing Date with the same effect as though made on and as of
such date except, to the extent such representations and warranties refer to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (or true and correct in all respects where
a representation or warranty is already qualified by materiality) as of such
earlier date.
(d) The Administrative Agent shall have received, on behalf of itself and the
Incremental Revolving Loan Lenders, a satisfactory written opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, counsel for the Loan Parties (x) dated the
Incremental Revolving Facility Closing Date, (y) addressed to the Administrative
Agent and the Incremental Revolving Loan Lenders, and in each case, each of
their permitted assigns and (z) otherwise in form and substance reasonably
acceptable to the Administrative Agent.
(e) The Borrower shall compensate the Administrative Agent in immediately
available funds for all accrued costs, fees and expenses (including reasonable
fees, expenses and other charges of counsel) of the Administrative Agent to the
extent invoiced prior to the Incremental Revolving Facility Closing Date, and
furthermore compensate each Incremental Revolving Loan Lender in accordance with
the following:
(i)for any Incremental Revolving Loan Lender agreeing to provide Incremental
Revolving Commitments less than or equal to Thirty Million Dollars
($30,000,000), a non-refundable fee in an aggregate amount equal to 0.20% of the
aggregate principal amount of the Incremental Revolving Facility as of the
Incremental Revolving Facility Closing Date; and
(ii)for any Incremental Revolving Loan Lender agreeing to provide Incremental
Revolving Commitments greater than Thirty Million Dollars ($30,000,000), a
non-refundable fee in an aggregate amount equal to 0.25% of the aggregate
principal amount of the Incremental Revolving Facility as of the Incremental
Revolving Facility Closing Date.
(f) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower substantially in the form of Exhibit I to the
Credit Agreement certifying that the Loan Parties on a consolidated basis,
immediately after the consummation of the transactions to occur on the
Incremental Revolving Facility Closing Date, are Solvent.
(g) The Administrative Agent shall have received with respect to each Loan Party
organized in a jurisdiction with respect to which opinions are required to be
delivered pursuant to Section 3(d): (i) subject to Section 4, Organizational
Documents certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and complete as of the
Incremental Revolving Facility Closing Date or a certification that such
Organizational Documents have not changed since the Closing Date; (ii)
resolutions or other action duly adopted by the board of directors (or other
governing body) of such Loan Party authorizing and approving the transactions
contemplated by this Agreement and the execution, delivery and performance of
this Agreement and the other Loan Documents

3



--------------------------------------------------------------------------------



to which it is a party; (iii) incumbency certificates and/or other certificates
of Responsible Officers as the Administrative Agent may reasonably require
providing evidence as to the identity, authority and capacity of each such
Responsible Officer thereof authorized to act in connection with this Agreement
and the other Loan Documents to which such Loan Party is a party; and (iv) such
certificates of good standing or the equivalent from such Loan Party’s
jurisdiction of organization or formation, as applicable, relating to the
existence of each Loan Party, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.
(h) After giving pro forma effect to any incurrence or discharge of Indebtedness
on the Incremental Revolving Facility Closing Date and all related transactions
as if completed on the first day of the twelve month period ending on the most
recent Test Date, the Borrower would have been in compliance with Section 8.1 of
the Credit Agreement on the Test Date (assuming compliance with Section 8.1 of
the Credit Agreement, as originally in effect or amended in accordance with the
date hereof, was required on the Test Date), and the Administrative Agent shall
have received a certificate from a Responsible Officer of the Borrower on or
prior to the Incremental Revolving Facility Closing Date certifying the
foregoing.
(i) The Borrower shall have provided the documentation and other information to
the Administrative Agent and the Incremental Revolving Loan Lenders that are
required by regulatory authorities under the applicable “know-your-customer”
rules and regulations and anti-money laundering rules and regulations, including
the Patriot Act and that have been reasonably requested by the Incremental
Revolving Loan Lenders prior to the Incremental Revolving Facility Closing Date.
SECTION 4.    Post-Effective Date Conditions. To the extent the requirements of
clause (i) of Section 3(g) have not been satisfied on or prior to the
Incremental Revolving Facility Closing Date after the use of the Borrower’s
commercially reasonable efforts to do so, the Borrower shall deliver, or cause
to be delivered, to the Administrative Agent within thirty (30) days after the
Incremental Revolving Facility Closing Date (or such longer period as the
Administrative Agent may agree in its sole discretion), the documents specified
in such clause (i).
SECTION 5.    Representations and Warranties. The Borrower represents and
warrants that:
(a)    Authority. The Borrower and the other Loan Parties have the requisite
power and authority to execute, deliver and perform its obligations under this
Agreement and the Credit Agreement (as amended hereby), as applicable. Each Loan
Party has the requisite power and authority to execute, deliver and perform its
obligations under the Loan Documents, as amended hereby. The execution, delivery
and performance by the Borrower and the other Loan Parties of this Agreement,
and the performance by each Loan Party of each Loan Document (as amended hereby)
to which it is a party have been duly approved by all necessary organizational
action of such Loan Party.
(b)    Enforceability. This Agreement has been duly executed and delivered by
the Borrower and each other Loan Party. When the conditions to effectiveness in
Section 3 of this Agreement have been satisfied, each of this Agreement and each
Loan Document (as amended hereby) is the legal, valid and binding obligation of
each Loan Party party thereto, enforceable against such Loan Party in accordance
with its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought in proceedings in equity or at law).
(c)    Representations and Warranties. The representations and warranties made
by any Loan Party in or pursuant to the Loan Documents are true and correct in
all material respects (other than

4



--------------------------------------------------------------------------------



where a representation or warranty is already qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of the date hereof as if made on and as of such date, except to the
extent that such representations and warranties refer to an earlier date(in
which case they are true and correct in all material respects (or true and
correct in all respects where a representation or warranty is already qualified
by materiality) as of such earlier date) and each Loan Party hereby represents
and warrants that this Agreement does not contain any material non-public
information.
(d)    No Default. No Default or Event of Default shall have occurred and be
continuing on the date hereof or after giving effect to this Agreement.
(e)    No Change.    The Organizational Documents of the Loan Parties have not
been amended, amended and restated, supplemented or otherwise modified, and the
identity, authority and capacity of the Responsible Officers authorized to act
in connection with the Credit Agreement and the other Loan Documents has not
changed, since the Closing Date, in each case except as would not have an
adverse effect on the validity or enforceability of this Agreement or any of the
other Loans Documents, or on the rights or remedies of the Agents or the Lenders
hereunder or thereunder. As of the Incremental Revolving Facility Closing Date,
each Loan Party is in good standing (or the equivalent) under the laws of such
Loan Party’s jurisdiction of organization or formation, as applicable, in each
case except as would not have an adverse effect on the validity or
enforceability of this Agreement or any of the other Loans Documents, or on the
rights or remedies of the Agents or the Lenders hereunder or thereunder.
(f)    Use of Proceeds. The Borrower shall use the proceeds of the Incremental
Revolving Loans pursuant to the terms of Section 6 of this Agreement.
SECTION 6.    Use of Proceeds. The proceeds of the Incremental Revolving Loans
shall be used solely for general corporate purposes of the Borrower and its
Subsidiaries, including to fund acquisitions.
SECTION 7.    Reference to and Effect on the Loan Documents.
(a)    On and after the Incremental Revolving Facility Closing Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as amended hereby.
(b)    The Credit Agreement, as amended hereby, and the other Loan Documents are
and shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Security Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations under and as defined in the
Credit Agreement, as amended hereby.
(c)    The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or Agent under
any of the Loan Documents or constitute a waiver or amendment of any provision
of any of the Loan Documents.
(d)    The Borrower and the other parties hereto acknowledge and agree that, on
and after the Incremental Revolving Facility Closing Date, this Agreement and
each of the other Loan Documents to be executed and delivered by a Loan Party
shall constitute a Loan Document for all purposes of the Credit Agreement (as
amended hereby).

5



--------------------------------------------------------------------------------



(e)    The provisions of Sections 11.12 and 11.16 of the Credit Agreement shall
apply with like effect to this Agreement.
SECTION 8.    Reaffirmation. The Loan Parties hereby (i) confirm and agree that
the Guarantee and Collateral Agreement, the other Security Documents and all of
the Collateral described in the foregoing do, and shall continue to, secure the
payment and performance of all of the Obligations as defined in the Guarantee
and Collateral Agreement, after giving effect to this Agreement, (ii) reaffirm
the security interest granted by each Loan Party to the Administrative Agent and
the Secured Parties (including the Incremental Revolving Loan Lenders) and
reaffirms the guaranties made pursuant to the Guarantee and Collateral Agreement
and (iii) acknowledge and agree that the grants of security interests by and the
guaranties of the Loan Parties contained in the Guarantee and Collateral
Agreement are, and shall remain, in full force and effect after giving effect to
this Agreement.
SECTION 9.    Pro Rata Reallocations
On the Incremental Revolving Facility Closing Date, (i) each Revolving Lender
existing immediately prior to the Incremental Revolving Facility Closing Date
will automatically and without further act be deemed to have assigned to each
Incremental Revolving Loan Lender, and each Incremental Revolving Loan Lender
will automatically and without further act be deemed to have assumed a portion
of such Revolving Lender’s participations in outstanding Letters of Credit and
Swingline Loans under the Credit Agreement such that, after giving effect to
each deemed assignment and assumption of participations, all of the Revolving
Lenders’ (including each Incremental Revolving Loan Lender) (A) participations
in Letters of Credit under the Credit Agreement and (B) participations in
Swingline Loans under the Credit Agreement shall be held on a pro rata basis on
the basis of their respective Revolving Credit Commitments (after giving effect
to any increase in the Revolving Credit Commitment pursuant to this Agreement)
and (ii) the existing Revolving Lenders shall assign Revolving Loans to certain
other Revolving Lenders (including the Incremental Revolving Loan Lenders), and
such other Revolving Lenders (including the Incremental Revolving Loan Lenders)
shall purchase such Revolving Loans, in each case to the extent necessary so
that all of the Revolving Lenders participate in each outstanding borrowing of
Revolving Loans pro rata on the basis of their respective Revolving Credit
Commitments (after giving effect to any increase in the Revolving Credit
Commitment pursuant to this Agreement); it being understood and agreed that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in the Credit Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
SECTION 10.    [Reserved].
SECTION 11.    Counterparts. This Agreement (including all consents and
authorizations relating hereto) may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement (or any consent or
authorization relating hereto) by electronic transmission or facsimile shall be
effective and enforceable as delivery of a manually executed counterpart
thereof. The Administrative Agent will not have any responsibility for
determining whether (and makes no representation as to whether) any such
counterpart has been duly authorized, executed or delivered or is enforceable
against any party hereto.

6



--------------------------------------------------------------------------------



SECTION 12.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[signature pages follow]



7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.


KAR AUCTION SERVICES, INC.






By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer




ADESA, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
INSURANCE AUTO AUCTIONS, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Authorized Signatory Officer

ADESA CORPORATION, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer

KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------



A.D.E. OF ARK-LA-TEX, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
A.D.E. OF KNOXVILLE, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA ARK-LA-TEX, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA ARKANSAS, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA ATLANTA, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer

KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------



ADESA BIRMINGHAM, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA CALIFORNIA, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA CHARLOTTE, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA COLORADO, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA DES MOINES, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer

KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------





ADESA FLORIDA, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA IMPACT TEXAS, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Authorized Signatory Officer

ADESA INDIANAPOLIS, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA LANSING, L.L.C.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA LEXINGTON, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer

KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------



ADESA MISSOURI, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA NEW JERSEY, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA NEW YORK, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA OHIO, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA OKLAHOMA, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer

KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------



ADESA PENNSYLVANIA, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA PHOENIX, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA SAN DIEGO, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA-SOUTH FLORIDA, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ADESA TEXAS, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer

KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------





ADESA WISCONSIN, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
ASSET HOLDINGS III, L.P.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
AUTO DEALERS EXCHANGE OF CONCORD, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer:
AUTO DEALERS EXCHANGE OF MEMPHIS, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
AUTOMOTIVE FINANCE CORPORATION
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President


KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------





AUTOMOTIVE RECOVERY SERVICES, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Authorized Signatory Officer

AUTOVIN, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
PAR, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
AFC CAL, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President

AXLE HOLDINGS, INC.
By:
/s/ John W. Kett                
        Name:     John W. Kett
        Title:    President and Chief Executive

Officer

KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------







INSURANCE AUTO AUCTIONS CORP.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Authorized Signatory Officer

IAA SERVICES, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Authorized Signatory Officer

IAA ACQUISITION CORP.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Authorized Signatory Officer

AUTO DISPOSAL SYSTEMS, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Authorized Signatory Officer

ADS PRIORITY TRANSPORT, LTD.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Authorized Signatory Officer


KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------



ADS ASHLAND, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Authorized Signatory Officer

ZABEL & ASSOCIATES, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
SIOUX FALLS AUTO AUCTION, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
TRI-STATE AUCTION CO., INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
LIVEBLOCK AUCTIONS INTERNATIONAL, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer

KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------



ADESA DEALER SERVICES, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President



ADESA MINNESOTA, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
INSURANCE AUTO AUCTIONS TENNESSEE LLC
By:
/s/ John W. Kett            
        Name:     John W. Kett
        Title:    President and Chief Executive

Officer
ADESA NEVADA, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
OPENLANE, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer

KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------



RECOVERY DATABASE NETWORK, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
CARSARRIVE NETWORK, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
AUCTIONTRAC, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
INSURANCE AUTO AUCTIONS OF GEORGIA LLC
By:
/s/ John W. Kett            
        Name:     John W. Kett
        Title:    President and Chief Executive

Officer
MOBILETRAC LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer

KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------



PREFERRED WARRANTIES OF FLORIDA, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President



ADESA ILLINOIS, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
AUTOMOTIVE FINANCE CONSUMER DIVISION, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President

HIGH TECH NATIONAL, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer
AUTOMOTIVE KEY CONTROLS, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer

KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------



HT LOCKSMITHS, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer


PWI HOLDINGS, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President

PREFERRED WARRANTIES, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President

SUPERIOR WARRANTIES, INC.
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President

WARRANTY FINANCING CORPORATION
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President


KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------



ADESA VIRGINIA, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer


AUTONIQ, LLC
By:
/s/ Eric M. Loughmiller            
        Name:     Eric M. Loughmiller
        Title:    Executive Vice President and

Chief Financial Officer





KAR - INCREMENTAL COMMITMENT AGREEMENT



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.
as Administrative Agent


By:        /s/ Brendan Korb            
        Name:     Brendan Korb
        Title:    Vice President





KAR - INCREMENTAL REVOLVING FACILITY AGREEMENT NO. 1



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.
as an Incremental Revolving Loan Lender


By:        /s/ Brendan Korb            
        Name:     Brendan Korb
        Title:    Vice President
    





KAR - INCREMENTAL REVOLVING FACILITY AGREEMENT NO. 1



--------------------------------------------------------------------------------





BARCLAYS BANK PLC
as an Incremental Revolving Loan Lender


By:        /s/ Ronnie Glenn            
        Name:     Ronnie Glenn
        Title:    Vice President

Maximum Amount of Incremental Revolving Commitments:
$300,000,000

KAR - Schedule A



--------------------------------------------------------------------------------





Bank of America, N.A.
as an Incremental Revolving Loan Lender


By:        /s/ Maria L. Mendes            
        Name:     Maria L. Mendes
        Title:    Senior Vice President


Maximum Amount of Incremental Revolving Commitments:
$300,000,000

KAR - Schedule A



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA
as an Incremental Revolving Loan Lender


By:        /s/ Rebecca Kratz             
        Name:     Rebecca Kratz
        Title:    Authorized Signatory


Maximum Amount of Incremental Revolving Commitments:
$300,000,000

KAR - Schedule A



--------------------------------------------------------------------------------





Fifth Third Bank
as an Incremental Revolving Loan Lender


By:        /s/ Mike Gifford            
        Name:     Mike Gifford
        Title:    V.P.


Maximum Amount of Incremental Revolving Commitments:
$300,000,000

KAR - Schedule A



--------------------------------------------------------------------------------





U.S. Bank National Association
as an Incremental Revolving Loan Lender


By:        /s/ Kathleen D. Schurr            
        Name:     Kathleen D. Schurr
        Title:    Vice President





KAR - Schedule A



--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION
as an Incremental Revolving Loan Lender


By:        /s/ Brian D. Smith            
        Name:     Brian D. Smith
        Title:    Senior Vice President


Maximum Amount of Incremental Revolving Commitments:
$300,000,000

KAR - Schedule A



--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION
as an Incremental Revolving Loan Lender


By:        /s/ Christopher Johnson            
        Name:     Christopher Johnson
        Title:    Vice President


Maximum Amount of Incremental Revolving Commitments:
$300,000,000

KAR - Schedule A



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as an Incremental Revolving Loan Lender


By:        /s/ Nupur Kumar             
        Name:     Nupur Kumar
        Title:    Authorized Signatory


By:
/s/ Max Wallins            
        Name:     Max Wallins
        Title:    Authorized Signatory






KAR - Schedule A



--------------------------------------------------------------------------------





SCHEDULE A
TO INCREMENTAL REVOLVING FACILITY AGREEMENT NO. 1


Name of Lender
Type of Commitment
Amount
JPMORGAN CHASE BANK, N.A.
Incremental Revolving Credit Commitment


$75,000,000.00


BARCLAYS BANK PLC
Incremental Revolving Credit Commitment


$35,000,000.00


FIFTH THIRD BANK
Incremental Revolving Credit Commitment


$35,000,000.00


GOLDMAN SACHS BANK USA
Incremental Revolving Credit Commitment


$35,000,000.00


U.S. BANK NATIONAL ASSOCIATION
Incremental Revolving Credit Commitment


$35,000,000.00


BANK OF AMERICA, N.A.
Incremental Revolving Credit Commitment


$25,000,000.00


KEYBANK NATIONAL ASSOCIATION
Incremental Revolving Credit Commitment


$25,000,000.00


PNC BANK, NATIONAL ASSOCIATION
Incremental Revolving Credit Commitment


$20,000,000.00


CREDIT SUISSE AG
Incremental Revolving Credit Commitment


$15,000,000.00


 
 
Total: $300,000,000.00






KAR - Schedule A

